2/26/2021             Case 3:21-cr-00036-PDW        Document 120-12 Filed 03/01/21 Page 1 of 2
                                          https://securepa.ndcourts.gov/CaseDetail.aspx?CaseID=4437766

  Skip to Main Content Logout My Account My Cases Search Menu New Criminal Search Refine Search
                                                                                                                       Location : State of North Dakota Images Help
  Back
                                                             R                             A
                                                                 C        N . 31-2020-JV-00005

 In the Interest of Jamale White                                                       §                          Case Type:      Juvenile Delinquency
                                                                                       §                          Date Filed:     03/10/2020
                                                                                       §                            Location:     -- Mountrail County
                                                                                       §                      Judicial Officer:   Portscheller, Connie S
                                                                                       §
                                                                                       §


                                                                      P        I

                                                                                                                                         Attorneys
 Minor Child    W., J.                                                                 Male Black                                        Eric Paul Baumann
 Defendant                                                                             DOB: 2002                                          Retained
                 Warren, MI 48089
                                                                                                                                         701-857-7750 x0000(W)


 Petitioner     State of North Dakota                                                                                                    Wade G Enget
                                                                                                                                         701-628-2965 x0000(W)


 Respondent     Speights, Eric
 (Not an
 Offender)


 Respondent     White, Gwendolyn                                                       Female
 (Not an
 Offender)       Warren, MI 48089


                                                                      C            I

 Charges: W., J.                                                                                    Statute                   Level                   Date
 1. Poss w/intent manuf/deliver-Schedule II Subst, veg                                              19-03.1-23(1)(a)          Felony B                03/09/2020
    origin/chemical synthesis


                                                                 E         O                    C

            DISPOSITIONS
 03/18/2020 Adjudication (Judicial Officer: Portscheller, Connie S)
              1. Poss w/intent manuf/deliver-Schedule II Subst, veg origin/chemical synthesis
                      Found

 03/18/2020 Probation (Judicial Officer: Portscheller, Connie S)
              1. Poss w/intent manuf/deliver-Schedule II Subst, veg origin/chemical synthesis
              03/09/2020 (FB) 19-03.1-23(1)(a) (C04271)

               Comment (Unsupervised Probation until 18th Birthday)


            OTHER EVENTS AND HEARINGS
 03/10/2020 Juvenile Notice of Detained Child        Index # 1
              Mountrail
 03/10/2020 Request       Index # 2
              For Detention of Child in Secure Facility
 03/10/2020 Information       Index # 3
              ND Juvenile Detention Screening Tool
 03/10/2020 Juvenile Detention Hearing (3:00 PM) (Judicial Officer Portscheller, Connie S)
            Result: Hearing Ended
 03/10/2020 Application for Indigent Defense Services         Index # 4
              Child
 03/10/2020 Juvenile Order From Detention Hearing           Index # 5
              Order to Detain
 03/10/2020 Notice of Eligibility for Appointed Counsel        Index # 6
              (Clerical Error See Docket ID #7)
 03/11/2020 Notice of Eligibility for Appointed Counsel        Index # 7
              Amended Notice
 03/11/2020 Assignment         Index # 9
              Assignment of Counsel - Eric Baumann
 03/11/2020 Request       Index # 10
              Request for Discovery                                                                                                                        3:21-cr-36
 03/11/2020 Service Document          Index # 11
              Affidavit Of Electronic Service - Mountrail County State's Attorney
 03/11/2020 Response        Index # 12                                                                                                                       12
              State's Response to Discovery Request
 03/11/2020 Service Document          Index # 13

https://securepa.ndcourts.gov/CaseDetail.aspx?CaseID=4437766                                                                                                        1/2
2/26/2021            Case 3:21-cr-00036-PDW        Document 120-12 Filed 03/01/21 Page 2 of 2
                                         https://securepa.ndcourts.gov/CaseDetail.aspx?CaseID=4437766
              State's Affidavit of Service to Eric Baumann
 03/12/2020 Summons         Index # 14
              Summons
 03/12/2020 Juvenile Petition (Detained)         Index # 15
              Mountrail
 03/12/2020 Information       Index # 16
              Juvenile Disposition Recommendation
 03/12/2020 Service Document          Index # 17
              Personal Jamale White
 03/12/2020 Service Document          Index # 18
              Gwendolyn White
 03/17/2020 Juvenile Adjudication Hearing (3:00 PM) (Judicial Officer Portscheller, Connie S)
            Result: Hearing Ended
 03/17/2020 Exhibit      Index # 19
              Petitioner's Exhibit 1 - Asset Forfeiture Fund
 03/17/2020 JV Findings of Fact and Order for Disp. (Not in Custody)      Index # 20
              Order for Disposition
 03/18/2020 JV Findings of Fact and Order for Disp. (Not in Custody)      Index # 21
              Order for Disposition CORRECTED




https://securepa.ndcourts.gov/CaseDetail.aspx?CaseID=4437766                                            2/2
